Citation Nr: 0703694	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury, to include a right ankle fracture.  

2.  Entitlement to service connection for a mental disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1977 to 
March 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
withdrew his service connection claim for drug abuse in March 
2004 and thus this claim is no longer in appellate status.  
In March 2006 the Board remanded the issue currently on 
appeal for further development.  In December 2006 the veteran 
testified at a videoconference Board hearing.  

In a November 2005 statement it is unclear whether the 
veteran is raising a service connection claim for post-
traumatic stress disorder and the Board hereby refers this 
matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records indicated treatment on a few 
occasions for the veteran's right foot.   The veteran has 
asserted that he first underwent surgery for his right foot 
at Thompson Hospital sometime in 2003.  During his December 
2006 Board hearing, the veteran stated that he broke his 
ankle in 2004.  The veteran should be asked to provide more 
information regarding his treatment records for his fractured 
right ankle in 2004.  The RO should attempt to obtain 
Thompson Hospital records from 2003 and any medical records 
the veteran identifies regarding his fractured right ankle, 
as these records may help substantiate his claim.  The claims 
folder also indicated that the veteran was applying for 
Social Security Administration (SSA) benefits.  As the SSA 
medical records may be pertinent to the issues at hand, they 
need to be obtained and associated with the claims folder.  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
veteran has not been properly furnished notice of VCAA 
regarding his claim of service connection for a mental 
disorder.  The United States Court of Appeals for Veterans 
Claims has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, it appears that the only 
recourse is to return the case to the RO so that the veteran 
may be furnished VCAA notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record that 
is necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  

2.  The RO should ask the veteran for more 
information regarding his surgeries for his 
right foot and fracture of his right ankle 
in 2004.  Inquiries should particularly be 
made regarding the veteran's first surgery, 
which appears to have been in 2003 at 
Thompson Hospital.  The veteran should be 
asked to sign any necessary authorization 
forms for release of medical records, to 
specifically include his operation report 
from Thompson Hospital and 2004 treatment 
records for his fractured right ankle.  
Afterwards the veteran's records from the 
Thompson Hospital and other newly 
identified records should be obtained and 
associated with the claims folder.  

3.  The RO should get copies from the SSA 
of any pertinent determinations regarding 
the veteran's claims for disability 
benefits, along with the underlying medical 
records associated with such 
determinations.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



